DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
The present application is responsive to the amendments filed on 12/27/2021.
This action has been made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath, US Patent No.: 20160378754 & Das US Patent No.: 20190236752.


Claim 1:
Kamath failed to explicitly disclose GPUs.  However, Das discloses GPUS (See Das Paragraph 0051).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kamath teachings of GPUs with Das 's system in order to increase processing time and achieve high performance, more effectively (See Das Overview, Paragraphs 0015-0019).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Kamath and Das discloses the following:
receiving, by a graphics processing unit (GPU), a portion of a build table (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041);
computing, from an entry in the portion of the build table (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041), a global location identifier that identifies (“GPU's memory in parallel to identify groups in the tuple data. After a thread identifies a group in the tuple data, the thread may then attempt to insert (i.e., add) the group to the global hash table stored in GPU memory. Groups may be inserted into the hash table using an atomic operation provided by the GPU.” See Kamath Paragraph 0036) a designated GPU from a plurality of GPUs (See Das Paragraph 51) as being allocated a hash table partition of a hash table for an insertion of the entry (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041); 
(See Das Paragraph 51), the insertion of the entry in the hash table partition based on the global location identifier (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041); 
and probing, by the GPU (See Das Paragraph 51), at least a portion of the hash table using at least a portion of a probe table to produce one or more results (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041).
Claim 2:
The combination of Kamath and Das discloses wherein the one or more results comprise an output of a join operation performed as part of executing a query against a relational database (See Kamath Paragraph 0036-0039).
Claim 3:
The combination of Kamath and Das discloses wherein the performing of the insertion is based on determining that a hash value of one or more keys of the entry falls within the hash table partition allocated to the GPU (See Das Paragraph 0051).
Claim 4:
The combination of Kamath and Das discloses wherein the global location identifier is a global hash index that identifies a location for the entry in the hash table (See Kamath Paragraph 0022-0026 & 0036).
Claim 5:
The combination of Kamath and Das discloses wherein filtering, by the GPU (See Das Paragraph 0051), entries from the portion of the build table based on the global location identifier and generating a filtered portion of the build table that does not include (See Das Paragraph 0051); and transmitting the filtered portion of the build table to a different GPU of the plurality of GPUs (See Das Paragraph 0051), the transmitting causing one or more insertions of one or more entries in the filtered portion of the build table in the hash table (See Kamath Paragraph 0026 & 0040-0041).
Claim 6:
The combination of Kamath and Das discloses wherein after the insertion of the entry in the hash table partition, merging hash table partitions of the hash table across the plurality of GPUs (See Das Paragraph 51) to form a fully replicated copy of the hash table on each of the plurality of GPUs (See Das Paragraph 51), wherein the at least a portion of the hash table used in the probing is the fully replicated copy of the hash table on the GPU (See Kamath Paragraphs 0003-0005).
Claim 7:
The combination of Kamath and Das discloses wherein the at least a portion of the hash table used in the probing is the hash table partition at the GPU (See Kamath Paragraph 0048).
Claim 8:
The combination of Kamath and Das discloses wherein the portion of the build table is received from a different GPU of the plurality of GPUs (See Das Paragraph 51) based the global location identifier identifying the GPU as the designated GPU (See Das Paragraph 0048).
Claim 9:
(See Das Paragraph 51) used to analyze the entry in an iteration of the GPU iteratively analyzing entries of the build table for insertions into the hash table, and the method further comprises: receiving, from a different GPU of the plurality of GPUs (See Das Paragraph 51), a different portion of the build table at a second buffer of the GPU that is used as a staging buffer in the iteration for a subsequent iteration of the GPU iteratively analyzing entries of the build table for insertions into the hash table (See Kamath Paragraphs 0026 & 0036-0041).
Claim 10:
Kamath failed to explicitly disclose GPUs.  However, Das discloses GPUS (See Das Paragraph 0051).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kamath teachings of GPUs with Das 's system in order to increase processing time and achieve high performance, more effectively (See Das Overview, Paragraphs 0015-0019).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Kamath and Das discloses the following:
receiving, by a first graphics processing unit (GPU), a portion of a build table (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041), the first GPU being from a plurality of GPUs (See Das Paragraph 51); 
(“GPU's memory in parallel to identify groups in the tuple data. After a thread identifies a group in the tuple data, the thread may then attempt to insert (i.e., add) the group to the global hash table stored in GPU memory. Groups may be inserted into the hash table using an atomic operation provided by the GPU.” See Kamath Paragraph 0036) a second GPU as being allocated a hash table partition of a hash table for an insertion of the entry (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041), the second GPU being a designated GPU from the plurality of GPUs (See Das Paragraph 51); 
transmitting, by the first GPU, data representative of at least the entry for the insertion of the entry in the hash table partition (See Kamath paragraphs 0026 & 0040-0041) at the second GPU based on the global location identifier identifying the second GPU as being a different GPU than the first GPU (See Das Paragraph 51); 
and probing, by the first GPU (See Das Paragraph 51), at least a portion of the hash table using at least a portion of a probe table to produce one or more results (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041).
Claim 11:
The combination of Kamath and Das discloses wherein the transmitting the data includes remotely directing, by the first GPU, the insertion of the entry in the hash table partition at the second GPU (See Kamath Paragraphs 0016 & 0040-0041).
Claim 12:
(See Das Paragraph 51).
Claim 13:
The combination of Kamath and Das discloses wherein the data is representative of a plurality of entries of the portion of the build table and the plurality of entries includes the entry (See Kamath Paragraphs 0016 & 0040-0041).
Claim 14:
The combination of Kamath and Das discloses wherein the transmitting of the data is to a third GPU of the plurality of GPUs that is a different GPU from either the first GPU or the second GPU, the third GPU being determined by a ring exchange or a hierarchical exchange between the plurality of GPUs (See Das Paragraph 51).
Claim 15:
Kamath failed to explicitly disclose GPUs.  However, Das discloses GPUS (See Das Paragraph 0051).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kamath teachings of GPUs with Das 's system in order to increase processing time and achieve high performance, more effectively (See Das Overview, Paragraphs 0015-0019).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor.  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Kamath and Das discloses the following:
a plurality of graphics processing units (GPUs) (See Das Paragraph 0051) to perform collaborative building of a hash table from a build table (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041), 
wherein each GPU of the plurality of GPUs (See Das Paragraph 0051) determines, from an entry of a respective portion of the build table, a global location identifier that identifies a designated GPU (“GPU's memory in parallel to identify groups in the tuple data. After a thread identifies a group in the tuple data, the thread may then attempt to insert (i.e., add) the group to the global hash table stored in GPU memory. Groups may be inserted into the hash table using an atomic operation provided by the GPU.” See Kamath Paragraph 0036) from the plurality of GPUs (See Das Paragraph 0051) as being allocated a hash table partition of the hash table for an insertion of the entry (See Kamath Paragraphs 0003-0005, 0022-0026 and 0040-0041), wherein the entry is inserted into the hash table partition of the hash table at the designated GPU (See Das Paragraph 0051).
Claim 16:
The combination of Kamath and Das a first GPU of the plurality of GPUs (See Das Paragraph 51) provides data representative of at least the entry to a different one of the plurality of GPUs when the first GPU determines, based on the global location identifier (“GPU's memory in parallel to identify groups in the tuple data. After a thread identifies a group in the tuple data, the thread may then attempt to insert (i.e., add) the group to the global hash table stored in GPU memory. Groups may be inserted into the hash table using an atomic operation provided by the GPU.” See Kamath Paragraphs 0036-0041), the designated GPU is different than the first GPU (See Das Paragraph 51).
Claim 17:
The combination of Kamath and Das a first GPU of the plurality of GPUs (See Das Paragraph 51) performs the insertion of the entry at the first GPU when the first GPU determines the first GPU is the designated GPU based on the global location identifier (“GPU's memory in parallel to identify groups in the tuple data. After a thread identifies a group in the tuple data, the thread may then attempt to insert (i.e., add) the group to the global hash table stored in GPU memory. Groups may be inserted into the hash table using an atomic operation provided by the GPU.” See Kamath Paragraphs 0036-0041).
Claim 18:
The combination of Kamath and Das the plurality of GPUs are logically arranged in a ring, and the building further includes each GPU of the plurality of GPUs providing data representative of a plurality of entries of the respective portion of the build table to a neighbor GPU in the ring (See Das Paragraphs 0042 & 0051).
Claim 19:
The combination of Kamath and Das wherein at least one GPU of the plurality of GPUs (See Das Paragraph 51) remotely performs the insertion of the entry in the hash table partition at the designated GPU (See Kamath Paragraph 0017 & 0036-0041).
Claim 20:
The combination of Kamath and Das each GPU of the plurality of GPUs provides data representative of a plurality of entries (See Kamath Paragraph 0017 & 0036-0041) of the respective portion of the build table to another GPU that is determined by a hierarchical exchange between the plurality of GPUs (See Das Paragraph 0051).
Claim 21:
The combination of Kamath and Das the global location identifier comprises a GPU identifier computed using a key of the entry (“GPU's memory in parallel to identify groups in the tuple data. After a thread identifies a group in the tuple data, the thread may then attempt to insert (i.e., add) the group to the global hash table stored in GPU memory. Groups may be inserted into the hash table using an atomic operation provided by the GPU.” See Kamath Paragraph 0036).
Claim 22:
The combination of Kamath and Das the global location identifier corresponds to output of one or more equations (“calculate the sum of the value the thread is attempting to insert (i.e., $35000) and the value already existing in the hash table for the group (i.e., $20000). After aggregation by the third thread, the value in the hash table for the group “April” will become $55000 (i.e., $35000+$20000=$55000)” See Kamath Paragraph 0039) that defines a first hash table partition of the hash table as being allocated to a first GPU of the plurality of GPUs (See Das Paragraph 51)for first one or more insertions of first one or more entries of the build table (See Kamath Paragraph 0017 & 0036-0041), and defines a second hash table partition of the hash table (See Das Paragraph 51) for second one or more insertions of second one or more entries of the build table (See Kamath Paragraph 0017 & 0036-0041).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Application No.: 20140330801 discloses a hash table is created in parallel without requiring a lock or random accesses to memory. The hash table of a database system is logically partitioned and a separate thread is assigned to each partition of the hash table. As many separate threads as can fit their corresponding hash table partitions into the processor's cache are executed in parallel with other threads without a lock. Execution of a number of separate threads includes: scanning an input data table for a thread's partition and applying a hash function to each key, inserting data of keys that hash to the thread's partition into the thread's partition, and ignoring keys that do not hash to the thread's partition (See Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 12, 2022